Citation Nr: 1724990	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-22 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for residuals of a gunshot wound to the right foot, including traumatic arthritis and scars.

2.  Entitlement to an initial rating in excess of 10 percent for right knee sprain associated with residuals of a gunshot wound to the right foot.

3.  Entitlement to an effective date earlier than September 14, 2011, for the grant of a 100 percent disability rating for posttraumatic stress disorder (PTSD).

4.  Entitlement to an effective date earlier than September 14, 2011, for the grant of entitlement to individual unemployability (TDIU). 

5.  Entitlement to an effective date earlier than September 14, 2011, for the grant of entitlement to basic eligibility to Dependents' Educational Assistance (DEA).



REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent 


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010, May 2012, June 2012, and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In June 2014, the Veteran perfected his appeal for entitlement to an initial rating in excess of 10 percent for a right knee strain.  In March 2015, he perfected his appeal for entitlement to a rating in excess of 30 percent for residuals of a gunshot wound to the right foot and entitlement to earlier effective dates for grants of entitlement for a TDIU and basic eligibility to DEA.  The Veteran requested a Board hearing on these issues before a Veterans Law Judge, and a Travel Board hearing was scheduled for November 14, 2016.  However, in an October 2016 written correspondence, the Veteran withdrew his request for a hearing on these matters.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Effective Date Claims

The Veteran contends that he is entitled an effective date earlier than September 14, 2011, for the grants of a 100 percent disability rating for PTSD, entitlement to a TDIU, and entitlement to basic eligibility for DEA.  Specially, the Veteran contends that these grants to entitlement should be effective September 30, 2009.

In December 2016, the Veteran perfected his appeal for the issue of entitlement to an earlier effective date for the grant of a 100 percent disability rating for PTSD.  The Veteran indicated that he desired to attend a Travel Board hearing to be conducted by a Veterans Law Judge at his local VA office.  As a hearing has not been scheduled to date, remand of the issue of entitlement to an effective date earlier than September 14, 2011 for the grant of a 100 percent disability rating for PTSD is necessary so that the RO may schedule the requested hearing.  See 38 C.F.R. § 20.704 (2016).

In finding that the Veteran's claim for entitlement to an earlier effective date for the grant of a 100 percent disability rating for PTSD must be remanded for a hearing, the Board also finds that a remand for entitlement to an effective date earlier than September 14, 2011 for the grant of entitlement to a TDIU is necessary.  These issues are inexplicably intertwined, because a grant of an earlier effective date for a 100 percent disability rating for TDIU would necessarily require evaluating the severity of his PTSD during the newly assigned period of time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

The Board further notes that, as any decision with respect to the claim for entitlement to an effective date prior to September 14, 2011 for the grant of a 100 percent disability rating for PTSD or for a grant of a TDIU may affect the claim for entitlement to an effective date prior to September 14, 2011 for basic eligibility to DEA, these claims are inextricably intertwined.  As these claims should be considered together, it follows that, any Board action on the claim for an earlier effective date for basic eligibility to Dependents' Educational Assistance (DEA), at this juncture, would be premature.  Therefore, a remand of this matter is also required.  

Increased Rating Claims 

The Veteran is seeking an increased disability rating for his service-connected residuals of a gunshot wound to the right foot, including traumatic arthritis and scars, and an increased initial rating for his service-connected right knee strain, associated with residuals of a gunshot wound to the right foot.  The Veteran contends that the symptomatologies of his disabilities are more severe than reflected by his currently assigned disability ratings.

The record indicates that the Veteran was afforded VA examinations for his right foot disability in April 2009 and April 2014 and VA examinations for his right knee sprain in January 2010 and April 2014.  However, during the pendency of the appeal, and since the most recent VA examinations, the Court, in Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate. 

Further, in another recent case, Southall-Norman, McDonald, 28 Vet. App. 346 (2016), the plain language of 38 C.F.R. § 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or maligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements. 

Unfortunately, the VA examination reports of record do not meet all of the requirements set forth above.  Since the reports do not fully satisfy the requirements of Correia and Southall-Norman, new examinations for the Veteran's right foot disability and right knee sprain are necessary to decide the claims.  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Veteran must be afforded new VA examinations to correct the deficiencies noted above.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a Travel Board hearing on the issue of entitlement to an effective date earlier than September 14, 2011 for the grant of a 100 percent disability rating for PTSD in accordance with the docket number of his appeal.  The notification of the hearing must be sent to the Veteran's most recent address of record.

2.  The RO should schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his service-connected residuals of a gunshot wound to the right foot, including traumatic arthritis and scars.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

A complete history should be elicited directly from the Veteran and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should also conduct range of motion testing (expressed in degrees, with standard ranges provided for comparison purposes) in active motion, passive motion, weight-bearing, non weight-bearing, and after repetitive use for both the left foot and right foot.  If the examiner is unable to conduct this testing or concludes that such testing is unnecessary in this case, he or she should clearly explain why this is so for each test that is not performed. 

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins and should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain, and/or any of the other symptoms noted above, during any flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The supporting rationale for all opinions expressed must be provided.

3.  The RO should schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his service-connected right knee sprain associated with residuals of a gunshot wound to the right foot.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

A complete history should be elicited directly from the Veteran and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should also conduct range of motion testing (expressed in degrees, with standard ranges provided for comparison purposes) in active motion, passive motion, weight-bearing, non weight-bearing, and after repetitive use for both the left knee and right knee.  If the examiner is unable to conduct this testing or concludes that such testing is unnecessary in this case, he or she should clearly explain why this is so for each test that is not performed. 

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins and should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain, and/or any of the other symptoms noted above, during any flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The supporting rationale for all opinions expressed must be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




